Case 9:18-cv-81004-RKA Document 75 Entered on FLSD Docket 07/26/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                             Case No. 18-81004-CIV-Altman/Brannon


 MELANIE DAVIS, on behalf of herself and all
 others similarly situated,

                Plaintiff,
        v.

 POST UNIVERSITY, INC.,

                Defendant.



                     DEFENDANT POST UNIVERSITY, INC.’S
           MOTION TO STRIKE DECLARATION OF ANYA VERKHOVSKAYA
         IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

         Defendant, Post University (“Post” or the “University”), moves the Court to enter an

  Order striking the Declaration of Anya Verkhovskaya, filed on July 5, 2019 (the “Verkhovskaya

  Declaration”) (ECF 68-28), in support of Plaintiff’s Motion for Class Certification, on the

  ground that it is an untimely and improper attempt to offer expert testimony more than two

  months after the deadline for discovery—including expert discovery—has passed, and in

  violation of the Court’s Amended Scheduling Order, filed on April 30, 2019 (the “Scheduling

  Order”) (ECF 50), and the Federal Rules of Civil Procedure.

                                           ARGUMENT

         Plaintiff’s belated attempts to offer Verkhovskaya as an expert in support of her Motion

  for Class Certification violates the Court’s Scheduling Order and the Federal Rules of Civil

  Procedure, lacks justification, and significantly prejudices Post, who is now forced to oppose

  Verkhovskaya’s expert opinions without having had the opportunity to examine her theories or
Case 9:18-cv-81004-RKA Document 75 Entered on FLSD Docket 07/26/2019 Page 2 of 6



  depose her, four months before trial is set to begin on November 25, 2019. The Verkhovskaya

  Declaration is untimely and improper, and should be stricken.

  A.     The Verkhovskaya Declaration Violates The Court’s Scheduling Order And The
         Federal Rules Of Civil Procedure

         Both fact discovery and expert discovery in this case are long over, and the case is set for

  trial in four months. (ECF 64.) The deadline for all discovery, including expert discovery, was

  May 10, 2019. (ECF 50.) Further, the parties have already completed mediation and the deadline

  for all pre-trial motions, including Daubert motions, is in one week. (ECF 64.) Plaintiff failed to

  list Verkhovskaya as an expert, serve an expert report from her, or make her available for a

  deposition within the applicable deadlines, thereby precluding the University from properly

  examining and rebutting her theories in accordance with Court-ordered and federally-mandated

  procedures in this case. Consequently, the Verkhovskaya’s Declaration should be stricken and

  disregarded.

         Federal Rule of Civil Procedure 26(a) “imposes specific disclosure requirements upon

  any witness who is retained or specially employed to provide expert testimony in the case or

  whose duties as an employee of the party regularly involve giving expert testimony.” Prieto ex

  rel. Prieto v. Malgor, 361 F.3d 1313, 1317 (11th Cir. 2004) (internal quotations omitted). For

  example, the party retaining the expert witness must disclose the identity of the witness and,

  unless otherwise stipulated or ordered by the Court, a written report prepared and signed by the

  witness containing certain information relating to the witness’s opinions. Fed. R. Civ. P.

  26(a)(2)(B). These disclosures must be made “at the times and in the sequence that the court

  orders.” Fed. R. Civ. P. 26(a)(2)(D).

         Pursuant to Rule 37(c)(1), “[i]f a party fails to provide information or identify a witness

  as required by Rule 26(a) . . . the party is not allowed to use that information or witness to supply


                                                   2
Case 9:18-cv-81004-RKA Document 75 Entered on FLSD Docket 07/26/2019 Page 3 of 6



  evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

  harmless.” Fed. R. Civ. P. 37(c)(1).

          Plaintiff’s late disclosure of Verkhovskaya as an expert witness and the Verkhovskaya

  Declaration violate the Court’s Scheduling Order and the Federal Rules of Civil Procedure,

  undermining the goals of fair and expeditious pre-trial practice in this case. Plaintiff has not even

  requested leave from the Court to use Verkhovskaya as an expert witness or to submit testimony

  from her. Nor has Plaintiff made any attempt to justify its late disclosure of Verkhovskaya’s

  opinions, which significantly prejudices Post. In light of such violations and failures, the

  Verkhovskaya Declaration should be stricken.

  B.      Plaintiff’s Delay Is Not Substantially Justified

          Plaintiff has set forth no justification for the late disclosure of Verkhovskaya, and none

  exists. In determining whether a failure to sufficiently disclose an expert witness is substantially

  justified or harmless, courts consider the following factors: “(1) the importance of the testimony,

  (2) the reasons for the failure to disclose the witness earlier, and (3) the prejudice to the opposing

  party if the witness is allowed to testify.” Shire Dev. LLC v. Watson Pharm., Inc., 932 F. Supp.

  2d 1349, 1357 (S.D. Fla. 2013). “The burden of establishing that a failure to disclose was

  substantially justified or harmless rests on the nondisclosing party.” Id. (excluding expert witness

  and striking his declaration because plaintiffs did not meet their burden to show that the late

  disclosure of the expert was substantially justified or harmless).

          These factors favor the University. There is no justification for Plaintiff’s belated

  disclosure of Verkhovskaya, as evidenced by Plaintiff’s failure to indicate a reason. As a result

  of Plaintiff’s improper submission and as is further explained below, the University is prejudiced




                                                     3
Case 9:18-cv-81004-RKA Document 75 Entered on FLSD Docket 07/26/2019 Page 4 of 6



  in responding to the important Motion for Class Certification and generally relating to the case

  and trial timeline.

  C.      Post is Prejudiced

          The Verkhovskaya Declaration significantly prejudices Post. First, Post has not had an

  opportunity to depose or take discovery from Verkhovskaya regarding the opinions she provides

  in support of Plaintiff’s Motion for Class Certification and, as a result, is handicapped in

  responding to them and opposing this motion. Second, since Post did not know Plaintiff planned

  to offer Verkhovskaya as an expert, it could not timely retain or disclose a rebuttal expert. Third,

  allowing Verkhovskaya to provide expert opinions in this case would require a re-opening of

  discovery regarding Verkhovskaya’s opinions, which would inevitably delay the upcoming trial

  in this case. See Roberta L. Marcus, Inc., v. New Cingular Wireless PCS, LLC, No. 12-cv-20744,

  2013 WL 4777170, *2 (S.D. Fla. Sept. 5, 2013) (“discovery in this case is closed; it is too late

  for the Defendants to depose [the plaintiff’s expert], and the is proceeding to trial in the near

  future. It is evident that the Defendants will be prejudiced if the Plaintiff is permitted to spring

  this witness into the case a[t] the last minute”).1

                                             CONCLUSION

          The Court should grant Post’s Motion to Strike Verkhovskaya’s Declaration in its

  entirety.




  1
   It is worth noting that Verkhovskaya’s expert opinions have been excluded before in
  connection with a motion for class certification. See Southwell v. Mortg. Inv’rs Corp. of Ohio,
  No. C13-1289 MJP, 2014 WL 3956699, at *4–5 (W.D. Wash. Aug. 12, 2014) (finding that
  Plaintiffs’ proof of numerosity based on a submission by Anya Verkhovskaya fails and, thus, the
  motion for class certification fails). Likewise, and with the benefit of proper discovery, Post
  would rebut Verkhovskaya’s opinions in this case.

                                                        4
Case 9:18-cv-81004-RKA Document 75 Entered on FLSD Docket 07/26/2019 Page 5 of 6



  Dated: July 26, 2019               Respectfully submitted,

                                     By: /s/ Mary Joanne Dowd
                                     Mary Joanne Dowd, # 368970
                                     Adam Bowser, (admitted pro hac vice)
                                     Brandi G. Howard, (admitted pro hac vice)
                                     ARENT FOX LLP
                                     1717 K Street, N.W.
                                     Washington, DC 20006-5344
                                     (202) 857-6000 (telephone)
                                     (202) 857-6395 (facsimile)
                                     mary.dowd@arentfox.com
                                     adam.bowser@arentfox.com
                                     brandi.howard@arentfox.com
                                     Attorneys for Post University, Inc.




                                        5
Case 9:18-cv-81004-RKA Document 75 Entered on FLSD Docket 07/26/2019 Page 6 of 6



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 26, 2019, the foregoing was filed electronically with the
  Clerk of Court to be served by Notice of Electronic Filing from the Court’s electronic filing
  system upon the following:

  Bradford R. Sohn
  THE BRAD SOHN LAW FIRM PLLC
  2600 South Douglas Rd., Suite 1007
  Coral Gables, Florida 33134
  Tel: (786) 708-9750
  Fax: (305) 397-0650
  brad@sohn.com

  Jeremy M. Glapion
  THE GLAPION LAW FIRM, LLC
  1704 Maxwell Drive
  Wall, New Jersey 07719
  Tel: (732) 455-9737
  Fax: (732) 709-5150
  jmg@glapionlaw.com
  Attorneys for Plaintiff




                                                /s/ Mary Joanne Dowd
                                                  Mary Joanne Dowd




                                                   6
